DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 63, line 15, “211E” should be changed to -- 211F – because the bottom tube portions are referenced as 211F. 
Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 2, the limitation, “multiple tube holding portions” lacks clear antecedent basis because it is unclear whether these tube holding portions are referring to the holding tube portions as claimed in claim 1 or to different tube holding portions.
Regarding claim 12, the term "substantially" is relative term which renders the claim indefinite.  
Regarding claim 19, lines 2-3, the limitation, “at least one roller” lacks clear antecedent basis because it is unclear whether this roller is referring to at least one roller as claimed in claim 1 or to different roller.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Roth ((US 2005/0056165 A1).
Regarding claim 1, Roth discloses a plunger (fig. 2) for an agricultural baler, comprising:
a plurality of plunger sections (see the illustration below) held together to form the plunger, the plurality of plunger sections comprising a pair of plunger end sections (see the illustration below), each of the plunger sections comprising at least one tube holding portion (see the illustration below) comprising a tube opening (see the illustration below) formed therein;
at least one of at least one roller (66, see the illustration below) or at least one sliding block attached to and extending laterally from each of the plunger end sections (fig. 2); and
a tube (see the illustration below) placed within the tube opening (see the illustration below) of each tube holding portion such that an interference fit is formed between the tube and the at least one tube holding portion of each plunger section to hold the plunger sections together (see fig. 2).


    PNG
    media_image1.png
    486
    662
    media_image1.png
    Greyscale


Regarding claim 16, the plunger of claim 1, wherein each plunger section comprises at least one pair of spaced apart tube holding portions (see top and bottom circles in the illustration above), the tube openings (see an opening of a front plunger section and an opening of a rear plunger section in the illustration above) of each respective pair of tube holding portions being coaxially aligned with one another (see fig. 2 or the illustration above).
Regarding claim 17, the plunger of claim 1, wherein each plunger section comprises a first tube holding portion (see a top circled area in the illustration above) comprising the tube opening (see a top tube opening in the illustration above) and a second tube holding portion (see a bottom circled area in the illustration above) comprising a second tube opening (see a bottom tube opening in the illustration above), the plunger further comprising a second tube (see fig. 2, the second tube is located below the top tube) placed within the second tube opening of each second tube holding portion such that an interference fit is formed between the second tube and the second tube holding portion of each plunger section (fig. 2).
Regarding claim 18, the plunger of claim 1, wherein at least one of the plunger sections comprises a driver connection portion (see the illustration above) connected (indirectly) to the tube holding portion, the driver connection portion comprising a rod opening (see fig. 2, it is where a pin 64 is located) sized to hold a connecting rod (62) therein.
Regarding claim 19, the plunger of claim 1, further comprising a roller connecting (72) portion connected (indirectly) to the tube holding portion of each of the plunger end sections, the plunger comprising at least one roller (66) connected to the roller connecting portion (72) (see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2005/0056165 A1) in view of McElroy et al. (hereinafter “McElroy”) (US 2013/0228504 A1).
Roth discloses the invention substantially as claimed as set forth above. Roth does not expressly disclose a bushing bearing on the tube and the tube opening.
McElroy teaches a bushing bearing (36) is placed on an end of a tube (18) and a tube opening (fig. 1A) to provide support for the tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Roth with a bushing bearing, as taught by McElroy, in order to support and seal an end of the tube within the tube opening to prevent liquid or debris passing through the tube opening.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2005/0056165 A1) in view of Demulder et al. (hereinafter “Demulder”) (US 2010/0242749A1).
Roth discloses an agricultural baler (10), comprising:
a main bale chamber (18); and
a plunger (see the illustration above) disposed within the main bale chamber (fig. 1), the plunger comprising:
a plurality of plunger sections (see the illustration above) held together to form the plunger, the plurality of plunger sections comprising a pair of plunger end sections (see the illustration above), each of the plunger sections comprising at least one tube holding portion (see the illustration above) comprising a tube opening (see the illustration above) formed therein;
at least one roller (see the illustration above) attached to and extending laterally from each of the plunger end sections; and
a tube (see the illustration above) placed within the tube opening of each tube holding portion such that an interference fit is formed between the tube and the at least one tube holding portion (see the illustration above) of each plunger section to hold the plunger sections together (see the illustration above). 
Roth discloses the rollers (66) for guiding the plunger (see para. 18, lines 15-18). Roth does not expressly disclose a pair of spaced apart plunger rails for guiding the rollers.
Demulder can be applied to teach a main chamber (18) comprising a pair of spaced apart plunger rails (108) for guiding rollers of a plunger (42) (see para.17, lines 19-21 and fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the main chamber of Roth with a pair of spaced apart plunger rails, as taught by Demulder in order to guide the rollers.
 
Allowable Subject Matter
Claims 2-4, 6-11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0098507A1 and US 2015/0342120A1 in the attached PTO 892 are cited to show agricultural balers having plunger sections held together to form a plunger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on 571-272-4528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        December 2, 2022